Title: Adams’ Minutes of Josiah Quincy’s Opening for the Defense: 29 November 1770
From: Adams, John
To: 


       Josa. Quincy. 3 main Divisions, under the last there will be many Sub divisions. 1st. whether any killd. 2. Who killed ’em? Wherever a Doubt the Bias is in favour of the Prisoner. 3d. last and main Division, is what are the facts they all edge to justify, excuse, or all eviate. Under this many minute divisions. Need not remind you of the importance to the Prisoners, nor to the Community. Important that the Dignity of Justice,  to the Country and that same Rules should prevail. A Prejudice prevails that the Life of a Soldier is less valuable than that of a subject.
       The Criminal Law extends itself to every Individual of the Community. It views Man possessed of Affections and Passions. The Law attends to Man kind as we find em surrounded with all their Infirmities and all their Passions. Whatever will justify an Inhabitant in firing upon an Inhabitant, will justify a soldier. And a Soldier need not have a civil Magistrate any more than an Inhabitant. A general Opinion, almost universal, thro this Continent, that their Rights and Liberties were invaded. Believed that the soldiers came here to inforce those Acts. Mankind Act from Feelings more than Reasoning. The Object of Resentment was out of Reach, and it fell upon the Instrument. The People thought the Soldiers the Instruments of fastening the shackles that had been forged. The soldier felt himself touched in the Point of Honour, and in the Pride of Virtue, when he saw and felt these Marks of Disrespect.
       You are not sitting here as statesmen or Politicians. You have nothing to do with the Injuries your Country, has sustained. The Town is not concerned.
       This Cause has awakened the Attention of this whole Continent if not all Europe. You ought to be carefull to give a Verdict, which will bear the Examination of Times, when the Pulses which now beat shall beat no more. Do nothing which shall hereafter bite like a Serpent and Sting like an Adder. All the Colours of the Canvas, the Pictures the Publications. Every Thing that could possibly stimulate, and inflame. An high Water slack. The Passions, so high that they can go no higher.
       The Fact of Killing has not been proved with Regard to some of em, and others are left in doubt.
       Person producing a Witness is never to discredit him. A Person swearing a Positive is to be believd, ceteris paribus, rather than one swearing a Negative. Persons upon Guard have a particular Habit. Therefore probably, Colonel Marshall, mistaken. In that Temper of Mind, that frame of Disposition, which prevailed thro the whole Continent. These Persons were upon their Duty, and their Lives in Danger if they movd from their stations.
      